Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive. 
Applicant indicated that a terminal disclaimer was filed with the 10/7/2022 response.  The above response does not contain a terminal disclaimer which is needed to overcome the nonstatutory double rejection of record.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, 15-16, 18, 20-27, 29-33, 35-37 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,614,959. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 8-12, 15-16, 18, 20-27, 29-33, 35-37 are anticipated by the ‘959 patent (see double patenting rejection found in the action dated 6/8/2022).
Claims 1-27, 29-33, 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,636,569. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 10-27, 29-32 are anticipated by claims 1-12 of the ‘569 patent. 
	With regard to claims 2-9, 33, 35-38, ‘569 discloses the claimed invention except for the specific dielectric material used.
A) A dielectric material comprising a main component that includes Ba and Ti ,
and a Si component is well known in the art.
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to form the dielectric layer and margin portions to include a main
component that includes Ba and Ti, and a Si component, since, insulator materials are selected based on design considerations and tradeoffs between cost, mechanical
properties, and dielectric properties. It has been held to be within the general skill of a
worker in the art to select a known material on the basis of its suitability for the intended
use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
B) A dielectric material comprising a first subcomponent including at least one of
Mn, V, Cr, Fe, Ni, Co, Cu, or Zn is well known in the art.
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to form the dielectric layer and margin portions a first
subcomponent including at least one of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn since, insulator
materials are selected based on design considerations and tradeoffs between cost,
mechanical properties, and dielectric properties. It has been held to be within the
general skill of a worker in the art to select a known material on the basis of its suitability
for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
C) A dielectric material comprising a fourth subcomponent including at least one
of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, La, Tb, Yb or Pr is well known in the art.
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to form the dielectric layer in the active portion and the margin
portions includes a fourth subcomponent including at least one of Y, Dy, Ho, Er, Gd, Ce,
Nd, Sm, La, Tb, Yb or Pr since, insulator materials are selected based on design
considerations and tradeoffs between cost, mechanical properties, and dielectric
properties. It has been held to be within the general skill of a worker in the art to select
a known material on the basis of its suitability for the intended use as a matter of
obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848